DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clavenna, II et al (US 2012/0314077), in view of Senftner et al (US 20080019576) and further in view of Ross et al (US 9665170). 
For claim 1, Clavenna, II et al disclose a virtual experience system, comprising: a server (e.g. para 23, Synchronization controller 235 include one or more serer device) configured to retrieve (a) environment data corresponding to a three- dimensional (3D) representation of a location (e.g. figure1, para 12, live event e.g. “three-dimensional”), and (b) event data corresponding to a captured event at the location (e.g. figure 1)

replacing the location with a 3D representation of another location; and a display device configured to display the virtual experience of the captured event to the user (e.g. figure 1, character in “remote site” is combine into the “primary site” as shown in figure 1. The “combined camera input” is displayed as a “synchronized output” as shown in figure 1);
Clavenna, II et al do not further disclose wherein the virtual experience is a virtual recreation of the captured event with a 3D representation of two or more portions of a body of the user inserted into the captured event, wherein the two or more portions of the body comprise at least one portion representing a user’s hands, arms, legs,or feet; replacing a person physically present at the captured event with a 3D representation of two or more portion of the body of the user; a user headset display device configured to display the virtual experience of the captured event in a point of view of the user participating in the virtual experience.
 Senftner et al teach wherein the virtual experience is a virtual recreation of the captured event with a 3D representation of two or more portions of a body of the user inserted into the captured event, wherein the two or more portions of the body comprise at least one portion representing a user’s hands, arms, legs,or feet; replacing a person physically present at the captured event with a 3D representation of two or more portion of the body of the user (e.g. paragraph 95: “…a complete digital reconstruction of a new actor may substituted in the original actor’s place, with essential frame to frame body 
Clavenna, II et al and Senftner et al do not further disclose a user headset display device configured to display the virtual experience of the captured event in a point of view of the user participating in the virtual experience. Ross et al teach a user headset display device configured to display the virtual experience of the captured event in a point of view of the user participating in the virtual experience (e.g. abstract, figure 2). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to display virtual video of Clavenna II and Senftner et al using headset of Ross et al to provide visually simulate a user’s physical presence in virtual space (e.g. column 1, lines 10-15) to improve user experience for video entertainment.   
Claim 12 is rejected for the same reasons as discussed in claim 1 above. 
For claim 8, Clavenna, II et al teach the captured event is associated with a real-life event captured at the location (e.g. figure 1, para 1, “a director can use any of these shots to put the show together”).

For claims 11 and 20, Clavenna, II et al teach retrieving the event data includes generating the event data as containing multiple distinct entities, wherein a first entity of the entities is replaceable with another entity independent of the remaining entities (e.g. figure 1, remote site and primary site).
For claims 2 and 13, Clavenna, II et al do not further disclose transmit user voice data corresponding to at least one vocal characteristic of the user to the receiver. Illsley teaches transmit user voice data corresponding to at least one vocal characteristic of the user to the receiver (e.g. column 5, lines 4-7). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Illsley into the teaching of Clavenna, II et al to allow the current voice of the user to replace the voice of an actor (e.g. column 5, lines 4-7) to improve the user’s experience of video entertainment.
Claims 4 and 14 are rejected for the same reasons as discussed in claim 13 above. 
For claim 3, Clavenna, II et al teach transmit user voice data corresponding to at least one vocal characteristic of the user to the receiver (e.g. para 68, “motion identifiers to isolate a subject (e.g. a person) from a background or remote site”).
For claims 5 and 15, Clavenna, II et al do not further disclose the virtual experience by replacing a movement characteristic of the person with a movement characteristic of the user. Senftner et al teaches the virtual experience by replacing a 
For claims 9 and 18, Clavenna, II et al teach the virtual experience with the 3D representation of the user inserted into the captured event is stored as a new captured event (e.g. paragraph 22, “recorded live events, acquiring raw footage for post-production”).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clavenna, II et al, Senftner et al and Ross et al, as applied to claims 1-5, 8-15 and 18-20 above, and further in view of Yang (US 2008/0163344). 
For claims 6 and 16, Clavenna, II et al, Senftner et al and Ross et al do not further disclose virtual merchandise inserted into the virtual experience. Yang teaches virtual merchandise inserted into the virtual experience (e.g. abstract, figures 5-6, paragraphs 18-21). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the teaching of Clavenna, II et al, Senftner et al and Ross et al to provide the related industries with a method of increasing the added value of the products and keeping pace with the market trend and maintaining competitively superiority (e.g. paragraph 3, Yang). 
For claims 7 and 17, Clavenna, II et al, Senftner et al and Ross et al do not further disclose replaces physical merchandise present at the captured event. Yang teaches replaces physical merchandise present at the captured event (e.g. abstract, figures 5-6, paragraphs 18-21). It would have been obvious to one ordinary skill in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484